BOND, J.—
Upon the evidence I must find, I think, that there was such conduct on the part of the husband after the reconciliation as, in view of his past cruelty, justified the wife in abandoning the effort, and falling back upon her right to a divorce a mensa et thoro. The fact that there has been a decree of such a divorce upon the husband’s previous misconduct, does not, in m'y opinion, deprive the wife of the ordinary relief appropriate to that misconduct after this effectual reconciliation. A decree will be signed granting a divorce upon the same terms as in the previous decree.
I regret that this has to be done. These parties seem to be more reasonable people than those ordinarily involved in divorce court squabbles; and they are so little removed from harmony that it does seem that they should somehow have gone along together.